Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION       

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Luers et al. (US Pub. No. 2016/0205254) in view of Shrinath et al. (U.S. Pub. No. 2016/0259789).  

            Regarding claim 1, with respect to Figures 1-6, Luers teaches an electronic messaging method, comprising: 
             receiving, at a server, first electronic transcripts associated with a first user (fig.1, 5, 6; paragraphs 0012, 0035, 0036, 0047); 
             generating, via a processor associated with the server and based on the first electronic transcripts, a first user communication profile (paragraph 0044), the first user communication profile comprising a data structure, the data structure associating the first user with user information comprising (4) preferred topics (paragraphs 0036, 0037, 0039, 0040, 0043, 0044, 0047, 0061, 0062); 
             receiving, at the server, additional user transcripts associated with a plurality of additional users (fig.1-7; paragraphs 0012, 0015, 0016, 0022, 0025, 0026, 0040-0047); and 
              generating, via the processor and based on the additional user transcripts, additional communication profiles for each user in the plurality of additional users (paragraphs 0044, 0045); 
              receiving, at the server from the first user, a request to communicate with at least one user within the plurality of additional users regarding a specified topic (paragraphs 0040-0045); 
              identifying, via the processor in response to the request, a second user from within the plurality of additional users (fig.5; paragraphs 0044-0045); 
              generating, via the processor, based at least in part on: (1) the first user communication profile, (2) a second user communication profile associated with the second user, and (3) the specified topic, a communication initiation recommendation for the first user to communicate with the second user (paragraphs 0041-0045); and 
             transmitting the communication initiation recommendation to a first user computing device associated with the first user (figs. 5-6; paragraphs 0040-0045).
             However, Luers does not specifically teach the data structure associating the first user with user information comprising (1) topical expertise, (2) language fluency, (3) avoided topics. Shrinath teaches the data structure associating the first user with user information comprising (1) subject expertise [i.e., topical expertise], proficiency (paragraph 0068) whereas examiner takes an official notice that the data structure associating the first user with user information comprising  (2) language fluency, (3) avoided topics is well known in the art. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Luers to incorporate the feature of the data structure associating the first user with user information comprising (1) topical expertise, (2) language fluency, (3) avoided topics in Luers’s invention as taught by Shrinath. The motivation for the modification is to do so in order to provide additional information about a person thereby proving more flexibility for connecting a recipient to a user.
            Further, Luers in view of Shrinath does not specifically teach the communication recommendation comprising suggested text for the first user to send to the second user. Examiner takes an official notice that the communication recommendation comprising suggested text for the first user to send to the second user is well known in the art. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Luers in view of Shrinath to incorporate the feature of the communication recommendation comprising suggested text for the first user to send to the second user in Luers’s invention in view of Shrinath’s invention in order to provide possible text in advance such that the user can easily take a decision to send the text without wasting more time.
 
            Regarding claim 2, Luers teaches wherein the identifying of the second user from within the plurality of additional users is based on a number of communications from the second user addressing the specified topic (fig.5; paragraphs 0044-0045).

             Regarding claim 3, Luers teaches transmitting, to the first user computing device, at least a portion of the second user communication profile (fig.5; paragraphs 0044-0045).

             Regarding claim 4, Luers teaches receiving, from the second user before the transmitting of at least a portion of the second user communication profile to the first user computing device, an explicit approval for sharing the at least a portion of the second user communication profile (fig.5; paragraphs 0044-0045, 0057).

            Regarding claim 5, Luers teaches wherein generating the first user communication profile, the second user communication profile, and the additional communication profiles comprises evaluating past communication/use collecting information of prior communications (fig.5; paragraphs 0005, 0044-0045, 0057).
            However, Luers in view of  Shrinath does not specifically teach use a semantic analysis of the first electronic transcripts and the additional user transcripts. Examiner takes an official notice that use a semantic analysis of the first electronic transcripts and the additional user transcripts is well known in the art. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Luers to incorporate the feature of use a semantic analysis of the first electronic transcripts and the additional user transcripts in  Luers’s invention in view of  Shrinath’s invention in order to provide a particular analysis of user transcripts/text messages. 

             Claim 6 is rejected for the same reasons as discussed above with respect to claim 5. Furthermore, Luers teaches generating an introduction likely to elicit a response from the second user (fig.5; paragraphs 0005-0009, 0044-0045) (Note; when a user is selected for addressing the topic of the first user, the selected user must be introduced about the topic so that he/she can easily address the topic.).
            
             Regarding claim 7, Luers teaches updating the first user communication profile and the additional communication profiles periodically (fig.5; paragraphs 0059-0061).

               Regarding claim 8, Luers teaches updating the first user communication profile and the additional communication profiles each time a new transcript is received from a respective user (fig.5; paragraphs 0059-0061).

                Regarding claim 9, Luers teaches wherein each of the first electronic transcripts and the additional user transcripts are received from at least one of: an email, a SMS (Short Message Service) message, a MMS (Multimedia Messaging Service) message, a collaboration message, and an audio transcript (fig.5; paragraphs 0039, 0042).

Claims 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Luers et al. (US Pub. No. 2016/0205254) in view of Subramaniam et al. (U.S. Pub. No. 2020/0342032).

            Regarding claim 10, with respect to Figures 1-6, Luers teaches an electronic messaging system comprising: 
            a processor (paragraph 0013); and 
            a non-transitory computer-readable storage medium having instructions stored which, when executed by the processor, cause the processor to perform operations comprising: 
            receiving, from an input device, a query for an expert regarding a specified subject (fig.1, 5, 6; paragraphs 0012, 0035, 0036, 0047); 
             identifying, from within a plurality of electronic transcripts associated with a plurality of individuals, a plurality of individuals who have discussed the specified subject (fig.5; paragraphs 0044-0045); 
              listing the plurality of individuals as experts based on a number of incidents within the plurality of electronic transcripts each individual in the plurality of individuals has had directed to the specified subject, resulting in a list of experts (paragraphs 0044, 0045); 
              transmitting, from the server to the input device in response to the query, the list of experts (paragraphs 0040-0045); 
              receiving, from the input device, a selection of a selected expert from the list of experts (fig.5; paragraphs 0044-0045); 
              modeling, based on a first profile of a user of the input device and a second profile of the selected expert, a plurality of conversations between the user and the selected expert associated with the specified subject, resulting in a list of conversation openers, the list being made according to which conversations best engaged both the user and the selected expert; (paragraphs 0041-0045); and 
             transmitting, to the input device, an introduction recommendation for starting communications with the selected expert based on a top conversation in the list (figs. 5-6; paragraphs 0040-0045).
             However, Luers does not specifically teach ranking the plurality of individuals as experts based on a number of incidents within the plurality of electronic transcripts, resulting in a ranked list of experts. Subramaniam teaches ranking the plurality of individuals as experts based on a number of incidents within the plurality of electronic transcripts, resulting in a ranked list of experts (paragraph 0138). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Luers to incorporate the feature of ranking the plurality of individuals as experts based on a number of incidents within the plurality of electronic transcripts, resulting in a ranked list of experts in Luers’s invention as taught by Subramaniam. The motivation for the modification is to do so in order to provide an option for selecting a user based on the rank of users.

              Claim 11 is rejected for the same reasons as discussed above with respect to claim 10. Furthermore, Luers teaches wherein the list of experts is further based on a context of each conversation in which the specified subject was discussed (fig.5; paragraphs 0044-0045).

             Regarding claim 12, Luers teaches transmitting, from the server, at least a portion of a communication profile of the selected expert (fig.5; paragraphs 0044-0045).

             Regarding claim 13, Luers teaches receiving, from the selected expert, explicit approval for sharing at least a portion of the communication profile (fig.5; paragraphs 0044-0045, 0057).            
            
             Regarding claim 14, Luers teaches updating the communication profile periodically (fig.5; paragraphs 0059-0061).

               Regarding claim 15, Luers teaches updating the communication profile each time a new transcript is received from the selected expert (fig.5; paragraphs 0059-0061).

                Regarding claim 16, Luers teaches wherein the communication profile is based on a semantic analysis of at least one of: an email, a SMS (Short Message Service) message, a MMS (Multimedia Messaging Service) message, a collaboration message, and an audio transcript (fig.5; paragraphs 0039, 0042).
             Regarding claim 17, Luers teaches wherein the communication profile is generated evaluating past communication/use collecting information of prior communications (fig.5; paragraphs 0005, 0044-0045, 0057).
            However, Luers in view of Subramaniam does not specifically teach using a semantic analysis of transcripts from the selected expert. Examiner takes an official notice that using a semantic analysis of transcripts from the selected expert is well known in the art. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Luers to incorporate the feature of using a semantic analysis of transcripts from the selected expert in  Luers’s invention in view of  Subramaniam’s invention in order to provide a particular analysis of user transcripts/text messages. 

             Regarding claim 18, Luers in view of Subramaniam does not specifically teach wherein the modeling is based on the semantic analysis of the transcripts from the selected expert and an additional semantic analysis of the user. Examiner takes an official notice that wherein the modeling is based on the semantic analysis of the transcripts from the selected expert and an additional semantic analysis of the user is well known in the art. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Luers to incorporate the feature of wherein the modeling is based on the semantic analysis of the transcripts from the selected expert and an additional semantic analysis of the user in  Luers’s invention in view of  Subramaniam’s invention in order to provide a particular analysis of user transcripts/text messages. 

             Claim 19 is rejected for the same reasons as discussed above with respect to claim 17. Furthermore, Luers teaches wherein the modeling generates a plurality of multiple exchanges between the user and the selected expert, each exchange in the plurality of multiple exchanges having a statistical likelihood of being generated by the user or the selected expert based on the semantic analysis of the transcripts (fig.5; paragraphs 0017, 0037, 0038, 0042, 0046, 0049, 0060).

              Claim 20 is rejected for the same reasons as discussed above with respect to claim 10. Furthermore, Luers teaches generating a first user communication profile based on the first plurality of previous communications (fig.5; paragraphs 0040-0046, 0049, 0060);
              receiving, from a second user, a second plurality of previous communications (fig.5; paragraphs 0040-0046, 0049, 0060); 
              generating a second user communication profile based on the second plurality of previous communications, the second plurality of previous communications comprising text changes between the second user and previous matches of the second user (fig.5; paragraphs 0040-0046);
receiving, from the first user, a first signal indicating a desire to communicate with the second user, receiving, from the second user, a second signal indicating a desire to communicate with the first user; and upon receiving the first signal and the second signal (fig.5; paragraphs 0040-0046);
modeling a plurality of one or more topics [i.e., opening lines] from the first user to the second user based on the first user communication profile, wherein each topic [i.e., opening line] in the plurality of opening lines results in a plurality of response lines based on the second user communication profile (fig.5; paragraphs 0040-0045);
identifying, based on the modeling and a goal of the first user, a highest relevant to topics [i.e., top ranked line in the plurality of opening lines], transmitting the top ranked line to the first user (paragraphs 0009, 0051, 0057, 0060);
transmitting at least a portion of the first user communication profile to the second user and transmitting at least a portion of the second user communication profile to the first user (fig.5; paragraphs 0044-0045, 0057).
          

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Md S. Elahee whose telephone number is (571) 272-7536.  The examiner can normally be reached on Mon to Fri from 8:30am to 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571) 272-7547.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/MD S ELAHEE/
MD SHAFIUL ALAM ELAHEE 
Primary Examiner, 
Art Unit 2653
May 7, 2022